Filed 1/21/21 P. v. Richardson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077377

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE387410)

 SCOTTY LEON RICHARDSON,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Lantz Lewis, Judge. Affirmed.
         Marilee Marshall, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Senior Assistant Attorney General,
Michael Pulos and Teresa Torreblanca, Deputy Attorneys General, for
Plaintiff and Respondent.
      A jury convicted Scotty Leon Richardson of attempted murder (Pen.

Code,1 §§ 664/187, subd. (a)), assault with a deadly weapon (§ 245, subd.
(a)(1)), driving a vehicle while having a blood alcohol level of 0.08 percent or
more and causing injury (Veh. Code, § 23153, subd. (b)), corporal injury to a
spouse (§ 273.5, subd. (a)), and violating a protective or stay-away order
(§ 166, subd. (c)(1)). After the jury was unable to reach a verdict on an
allegation that the attempted murder was willful, premeditated, and
deliberate (§ 189), the trial court declared a mistrial, and the allegation was
dismissed.
      On appeal, Richardson’s sole contention is that his conviction for
attempted murder was supported by insufficient evidence because he was
under the influence of alcohol during the events in question and could not
have formed the required specific intent to kill. We affirm the judgment.

                         FACTUAL BACKGROUND2
      At around 5:30 p.m. on January 10, 2019, Nathan C., the front desk
clerk of the Budget Motel on East Main Street in El Cajon, was working at
his usual station at a desk adjacent to the lobby when Richardson pulled into
the motel parking lot in his white Chevy Malibu and strode into the lobby,
open can of beer in hand. Slurring his words and smelling of alcohol,
Richardson insisted that Nathan kick his wife out of their shared room and
off the property. Nathan refused, telling Richardson that when one guest
wanted another evicted, it was motel policy to ask both parties to leave.
Nathan also told Richardson he could not drink alcohol outside his motel


1     Undesignated statutory references are to the Penal Code.

2    Because Richardson’s appeal implicates the substantial evidence
standard of review, we state the facts in the light most favorable to the
judgment. (People v. Jennings (2010) 50 Cal.4th 616, 638 (Jennings).)
                                        2
room. Richardson swore and showed Nathan his middle finger, and then
turned and walked to his motel room a few doors down.
      Richardson was sharing the room with his wife, Joan, in violation of a
domestic violence protective order issued after a May 2018 incident in which
he had physically abused her. Richardson had, in fact, just returned from a
court hearing in the domestic violence case; Joan later explained that he
seemed to have been provoked by the realization that he was going to be
required to take domestic violence classes. When Richardson entered the
motel room, Joan was cooking dinner on a hot plate. Richardson told Joan he
was going to kill her and throw her service dog on the freeway. He flipped
Joan’s hot food on her and her dog and shoved Joan against the wall, bruising
her elbow. When Joan threatened to call the police, Richardson slapped his
own face and threatened to report that she had hit him. He then took her cell
phone and exited the room, yelling at her and carrying his beer.
      Nathan, who walked with a cane due to a back condition, rounded a
corner of the hotel’s exterior in time to observe this scene. He told
Richardson to take his beer back inside and quiet down. Richardson
approached Nathan, called him a “redneck cowboy . . . piece of shit” and
yelled at Nathan to get his wife out of the room and give him a refund.
Nathan responded that if Richardson did not follow the motel’s rules and
return to his room, he would be evicted and Nathan would call the police.
Richardson, who was taller and heavier than Nathan, yelled, “I could kill you.
I’m 60-something years old. I got nothing to lose.” Richardson put his hands
on Nathan’s chest and shoved him, causing Nathan to stumble backwards. A
guest emerged from his room and distracted Richardson for long enough to
allow Nathan to return to the office, where he called 9-1-1 and reported the
incident. While Nathan was on the phone, Richardson drove away.


                                        3
      At around 6:45 p.m., while at his desk, Nathan received a call from
Richardson. Richardson asked if “this [is] that cowboy son of a bitch” and
told Nathan he wanted to talk to his wife. When Nathan refused to transfer
the call to Richardson’s room, Richardson told Nathan he was going to kill
both Nathan and Joan as soon as they stepped off the hotel property.
      The police responded to the motel at 7:13 p.m. and interviewed Joan
and Nathan. As the officers were leaving the property, Nathan notified one
of them about the death threats Richardson had made over the phone.
      At around 8:00 p.m., Frank C. was walking near the motel when he
heard tires squealing. He turned and saw a white sedan exiting the freeway.
Frank thought the car was going to pass straight through the North Third
Street intersection, but it turned at the last minute onto East Main Street. It
looked for a moment as though the car was going to lose control, but it
straightened out and continued down the wrong side of East Main Street
before turning into the motel parking lot. Frank heard the sound of an
impact.
      Nathan was in the motel lobby when he was startled first by the sound
of air rushing and then by the appearance of Richardson’s car in the lobby
about six feet from where he was sitting. A window frame hit his hat off, and
he was pushed backward by the debris. When Nathan was interviewed by a
police officer after the incident, he told the officer that if he had been seated
in the area where Richardson had encountered him earlier that day, he would
have been hit by Richardson’s car. A video of this interview was played for
the jury.
      As the dust settled, Nathan saw Richardson in the drivers’ seat with
his eyes locked on Nathan. Richardson shook the steering wheel and
screamed, “I’m going to fucking kill you. Why aren’t you fucking dead? I


                                         4
want to fucking die. Just fucking die.” Nathan was afraid Richardson might
be armed and scrambled out a back door.
        Officer Steven Hannibal of the El Cajon Police Department happened
to be driving by the motel just after 8:00 p.m. and saw that a car had crashed
into the lobby. He was the first to respond to the scene. When he got to
Richardson’s car, Richardson was still seated in the drivers’ seat. Because
the drivers’ door was wedged against a wall and inaccessible, Hannibal
opened the passenger door. Hannibal put the transmission in park and took
the keys out of the ignition. Although Richardson smelled of alcohol, he was
conscious and able to speak and respond to questions. Hannibal asked for
Richardson’s name, and Richardson gave it to him. Hannibal asked for his
identification, and Richardson indicated where it might be. Hannibal asked
if he was hurt, to which Richardson responded, “I don’t care. I don’t want to
live no more. I’m tired.” The fire department had to remove Richardson from
the car. As Richardson was being removed, he rambled incoherently and
slurred his words, and once he was out of the car, he needed assistance to
walk.
        Nathan testified that Richardson yelled “[h]ow are you alive?” when he
saw Nathan later, although Hannibal did not recall hearing Richardson say
these words.
        Officer Stephen Schindler of the El Cajon Police Department, one of the
officers that had interviewed Joan and Nathan earlier that day, arrived at
the motel at approximately 8:05 p.m. in response to a call from another
officer. Schindler saw a Chevy Malibu sitting halfway through the wall of the
front lobby. He observed that the weather conditions were clear, the ground
was dry, and there were no skid marks on the pavement near the site of the
collision. Schindler remained with Richardson for approximately four hours.


                                        5
During this period, Richardson was able to converse with Schindler and
follow directions, and he did not lose consciousness or pass out. Schindler
was present when Richardson was given the option to give a breath or blood
sample for alcohol testing. He gave a two-word response: “fuck you.” When
Schindler served Richardson with an emergency protective order with respect
to his wife, Richardson said, “I wish he was dead.”
      Richardson had no apparent injuries from the collision but was
transported to the hospital after complaining of chest pain. A San Diego
Sheriff’s Crime Lab criminalist testified that a blood test taken four hours
after the collision revealed Richardson’s blood alcohol content to be 0.124
percent, which for a man of his size was the equivalent of six to nine drinks.
According to the criminalist, depending on the timing of Richardson’s last
drink, his blood alcohol content at the time of the collision could have been as
low as 0.13 percent or as high as 0.22 percent. Although the criminalist could
not say how this amount of alcohol might affect any particular individual, she
agreed that alcohol generally impairs a person’s driving ability, reaction time,
and capacity to make rational decisions. Schindler likewise testified that
alcohol affects judgment and ability to drive.
      Nathan was taken by ambulance to a hospital to be treated for a back
injury he suffered in the immediate aftermath of the incident. He was
diagnosed with an acute lumbosacral thoracic strain and was given shots to
stop his back spasms. He continued to be affected by the injury months later.
      Richardson’s car was equipped with an event data recorder (EDR), a
device that collects data from certain vehicle systems and stores the data if
the vehicle is in a collision. A San Diego Sheriff’s Department collision
reconstruction expert downloaded and analyzed the data from the EDR in
Richardson’s car. The expert testified that between five and four seconds


                                       6
before impact, the driver was depressing the brake pedal and was not
depressing the gas pedal; during this interval, the car slowed from 25 to 19
miles per hour. Starting at the third second before impact, however, and
continuing through the first second before impact, the driver’s foot was off the
brake pedal and was depressing the gas pedal “all the way.” During this
interval, the car accelerated from 19 to 39 miles per hour. On cross-
examination, the accident reconstructionist agreed he could not determine
from this data whether the driver was acting under the influence of alcohol.
      Richardson’s car was inspected by a mechanic employed by the City of
El Cajon, who testified that the vehicle’s brakes and throttle system appeared
to be functioning properly, and that there was no observable mechanical
failure that would cause a loss of ability to control the vehicle.
      The jury was instructed on the legal significance of evidence of a
defendant’s voluntary intoxication pursuant to CALCRIM No. 3426.
                                 DISCUSSION
      Richardson argues that the evidence of his intoxication fatally
undermines any inference that he acted with the specific intent to kill
Nathan when he crashed his car through the lobby wall. According to
Richardson, he had no motive to kill Nathan, his threats to kill Nathan were
mere “drunken rambling,” and because he was driving under the influence of
alcohol, it is more likely he simply lost control of his car rather than crashed
into the motel intentionally. If he did crash his car intentionally, Richardson
further maintains, he was likely intending to kill himself, not Nathan.
      The People respond that Richardson’s specific intent to kill Nathan was
supported by sufficient evidence of Richardson’s motive, purposeful actions,
and statements, and that the jury was instructed and presented with




                                        7
evidence of Richardson’s voluntary intoxication and properly rejected this
defense.
I.    Applicable Legal Principles
      A.     Standard of Review
      In considering a claim of insufficient evidence, we “review the entire
record in the light most favorable to the judgment below to determine
whether it discloses sufficient evidence—that is, evidence that is reasonable,
credible, and of solid value—supporting the decision, and not whether the
evidence proves guilt beyond a reasonable doubt.” (Jennings, supra, 50
Cal.4th at p. 638.) “We presume in support of the judgment the existence of
every fact the trier could reasonably deduce from the evidence,” but we do not
reweigh the evidence or reevaluate the credibility of the witnesses. (People v.
Ochoa (1993) 6 Cal.4th 1199, 1206.) To prevail on a substantial evidence
challenge, a “defendant must establish that no rational jury could have
concluded as it did—it does not matter that ‘the evidence could reasonably be
reconciled with a finding of innocence or a lesser degree of crime . . . .’ ”
(People v. Shamblin (2015) 236 Cal.App.4th 1, 9-10.) Moreover, because “
‘[e]vidence of a defendant’s state of mind is almost inevitably circumstantial .
. . circumstantial evidence is as sufficient as direct evidence to support a
conviction.’ ” (People v. Nguyen (2015) 61 Cal.4th 1015, 1055, quoting People
v. Bloom (1989) 48 Cal.3d 1194, 1208.)
      B.     Specific Intent to Murder
      “Attempted murder requires the specific intent to kill and the
commission of a direct but ineffectual act toward accomplishing the intended
killing.” (People v. Lee (2003) 31 Cal.4th 613, 623.) The mental state of
specific intent to kill is “coincident with express malice.” (People v. Guerra
(1985) 40 Cal.3d 377, 386; People v. Smith (2005) 37 Cal.4th 733, 739 (Smith)


                                         8
([“Intent to unlawfully kill and express malice are, in essence, ‘one and the
same.’ ”].) “ ‘There is rarely direct evidence of a defendant’s intent. Such
intent must usually be derived from all the circumstances of the attempt,
including the defendant’s actions.’ ” (Smith, supra, at p. 741; accord People v.
Felix (2009) 172 Cal.App.4th 1618, 1624.) “[A] defendant’s statement of
intention to kill a person has been found sufficient to prove intent to kill in
the context of attempted murder.” (People v. Morales (1992) 5 Cal.App.4th
917, 925-926 (Morales).) Evidence of a motive to kill may also be probative of
a specific intent to kill, although “[o]ne may kill with or without a motive and
still be found to have acted with express malice.” (Smith, supra, at pp. 742-
741.)
        C.   Voluntary Intoxication
        Evidence of voluntary intoxication is relevant to whether a defendant
actually formed a required specific intent. (§ 29.4, subd. (b).) Voluntary
intoxication is not a complete defense to a crime, but “rather is proffered in
an attempt to raise a doubt on an element of a crime which the prosecution
must prove beyond a reasonable doubt.” (People v. Saille (1991) 54 Cal.3d
1103, 1120.) Thus, “a jury need not accept an intoxication defense.” (People
v. Mendoza (1998) 18 Cal.4th 1114, 1134.) Rather, the jury may give
evidence of intoxication “ ‘whatever weight it deems appropriate in light of
the evidence as a whole.’ ” (Ibid., quoting People v. Humphrey (1996)
13 Cal.4th 1073, 1088.) When evidence of intoxication is presented to a
properly-instructed jury for the purpose of determining whether the
defendant had the intent to commit the crime charged, the verdict will not be
disturbed if the facts are sufficient to support the implied finding that the
defendant acted with the required specific intent. (People v. Coleman (1942)




                                        9
20 Cal.2d 399, 409, overruled in part on other grounds by People v. Wells
(1949) 33 Cal.2d 330, 355.)
II.   Analysis
      Applying the foregoing legal principles to this case, we agree with the
People that the record provides ample support for the jury’s implicit
determination that Richardson was capable of forming, and did form, the
specific intent to murder Nathan despite his intoxication.
      Although motive evidence is not necessary to convict a defendant for
attempted murder, evidence of motive may be probative of an intent to kill.
(Smith, supra, 37 Cal.4th at pp. 742-741.) Here, contrary to Richardson’s
contention otherwise, the jury was presented with evidence from which it
could properly conclude he had a motive to kill Nathan. “[T]he law does not
require that a first degree murderer have a ‘rational’ motive for killing.
Anger at the way the victim talked to him [citation] or any motive, ‘shallow
and distorted but, to the perpetrator, genuine’ may be sufficient [citation].”
(People v. Lunafelix (1985) 168 Cal.App.3d 97, 102.) The jury heard that
Richardson had several heated conflicts with Nathan the day of the incident,
including one in which he assaulted Nathan. Whatever the original cause of
Richardson’s anger may have been, he was consistent and unrelenting in
directing his aggression at Nathan; he used openly hostile language,
threatened Nathan multiple times, and showed through his conduct that he
was willing to physically harm Nathan. Richardson’s anger at Nathan was
amply demonstrated by the evidence and supplied a motive to kill that the
jury could properly consider in determining that Richardson acted with the
required mens rea.
      A defendant’s intent to kill may also be inferred from his actions.
(Smith, supra, 37 Cal.4th at p. 741.) Here, the EDR data showed that three


                                       10
seconds before the collision, Richardson took his foot off the brake and fully

depressed the gas pedal, increasing his speed from 19 to 39 miles per hour.3
This behavior was consistent with Richardson making a conscious decision,
three seconds before the collision, to accelerate his car toward the motel wall.
The location of the impact was also telling; Richardson crashed his car into
the area of the lobby where he had encountered Nathan earlier that day.
Taken together, these facts supported the inference Richardson purposely
crashed his car into the motel lobby, and that his intended target was
Nathan.
      Richardson argues that the manner in which he drove his car is
susceptible of one or more innocent explanations. He points out he was
intoxicated and surmises that he may have lost control, or that his foot may
have slipped off the brake or onto the gas. He further contends he may have
been intending to kill himself rather than Nathan. However, we indulge all
inferences in favor of the judgment, not against it; that the evidence arguably
supports a non-culpable inference as well as a culpable one is not a basis for
reversal. (Jennings, supra, 50 Cal.4th at pp. 638-639.)
      Richardson also claims he could not have intended to kill Nathan by
driving through the lobby wall because it would have been impossible for him
to kill Nathan in this manner. He maintains he had no way of knowing
whether Nathan would be in the lobby, and that killing Nathan by crashing
his car through the wall would have been impossible since Nathan could have
simply “move[d] out of the way.” This argument ignores the facts as well as


3     In his reply brief, Richardson claims the accident reconstruction expert
did not testify that Richardson was stepping on the gas pedal during the last
few seconds before the collision. Richardson is simply incorrect in this
regard; the expert did, in fact, agree that the data showed the gas pedal was
depressed all the way for the three-second period prior to impact.
                                       11
the relevant legal standard. The crime of attempt does not require evidence
the defendant’s efforts were certain to bring about their intended result.
Rather, “a defendant may be convicted of an attempt to commit a crime
where there is sufficient evidence to demonstrate that the means used by the
defendant, together with the surrounding circumstances, made the intended
crime apparently possible.” (In re Ryan N. (2001) 92 Cal.App.4th 1359, 1383-
1384.) The evidence showed that Richardson had seen Nathan working in
the lobby earlier that day, and he therefore had a basis for believing Nathan
might be there at the time of the collision even if he could not predict this to a
certainty. As for Richardson’s claim that Nathan could have simply moved
out of the car’s path, this contention ignores Nathan’s description of the
suddenness of the collision as well as Nathan’s later statement to the
interviewing police officer that he believed he would, in fact, have been hit by
Richardson’s car if he had been seated in his usual location.
      Moreover, Richardson’s arguments ignore his numerous threats on
Nathan’s life, which served as telling evidence of his intent to kill. (See
Morales, supra, 5 Cal.App.4th at pp. 925-926 [noting that a defendant’s
statement of intention to kill a person has been found “sufficient to prove
intent in the context of attempted murder”].) Richardson threatened to kill
Nathan several times before the collision; immediately after the crash, he
expressed frustration that Nathan had survived and continued to threaten
Nathan’s life. Richardson counters that the jury’s inability to reach a verdict
on the willful, deliberate and premeditated allegation indicates it did not
believe Richardson’s pre-collision threats to kill Nathan were sincere. Even
so, this still leaves Richardson’s post-collision statements, which the jury
could, and implicitly did, regard as credible evidence of Richardson’s state of
mind when he drove his car through the lobby wall. And while Richardson


                                       12
characterizes his threats as mere “drunken rambling,” the weight of the
evidence showed otherwise.
      Richardson contends his “extreme intoxication” at the time of the
incident undermines any inference he acted with the specific intent to kill
Nathan. However, Richardson fails to identify any facts indicating he was
too impaired at the time of the collision to form the specific intent to murder.
True, the jury heard that alcohol can hinder judgment, and after the crash,
Richardson was slurring his words, at times rambled incoherently, and
needed assistance to walk. However, the evidence also demonstrated that
immediately after the crash, Richardson was conscious, aware of Nathan’s
presence, and able to articulate his indignation that Nathan was still alive.
The evidence also showed Richardson was able to reason and interact
appropriately with Officers Hannibal and Schindler. There was thus
evidence of reasonable, credible, and solid value that at the time of the
collision, Richardson was conscious and able to appreciate what was
happening, and that his cognitive abilities remained intact despite his
intoxicated state. (Jennings, supra, 50 Cal.4th at p. 638.)
      Accordingly, substantial evidence supported the jury’s implied
determination that Richardson acted with the specific intent to kill when he
crashed his car into the lobby of the motel.




                                       13
                             DISPOSITION
    The judgment is affirmed.



                                           O'ROURKE, J.

WE CONCUR:




      BENKE, Acting P. J.




                  DATO, J.




                                 14